Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 & 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PGPUB 2015/0031317).
Refer to fig. 3 of Wang. Treating independent claim 1 first, a multistage amplifier is shown for amplifying a two tone input signal (that will have different frequencies) having plural stages (paragraph 17). It is stated that the input signal may pass through some intermediate amplifiers (plural) such as stage 102 before reaching PA 104. The implication is that there may be other preceding amplifier stages. A cancellation path includes a filter 308, predistorter 310 (which may be read as a phase shifter, since it is stated that 310 is similar to 314 in paragraph 26, and in paragraph 31 it is stated that 314 is a complex phase adjuster) and amplifier 108 that may be read as an amplitude adjusting circuit. These components, 308, 310 & 108 may be read as the compensation circuit claimed. The difference between the claim and Wang is that the compensation circuit is not explicitly shown as connected to the output of a stage but given the statement in paragraph 17 that there may be other preceding amplifier stages so that it would have been obvious for the signal to the cancellation network to have been so preamplified. Regarding the ‘multicarrier’ limitation this may be regarded as an intended use of the invention but since the input signal in Wang has two frequencies and it appears from the charts in the figure that the differential signal F2-F1 is cancelled the compensation scheme appears to be analogous. Regarding claim 6 the output of the compensating circuit is connected to the output of the PA 104. Regarding claim 12, the PA 104 is the last stage which would be read as the Nth stage of an N stage amplifier.
Claims 2-5 & 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843